Citation Nr: 1534237	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1978 to July 1984 and November 2003 to April 2005, with additional service in the National Guard.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in May 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for sleep apnea and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was informed of a January 2006 denial of a claim of service connection for sleep apnea but did not appeal. 

2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.


CONCLUSIONS OF LAW

1. The January 2006 rating decision denying the claim for service connection for sleep apnea is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2. New and material evidence since the January 2006 decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. Because the petition to reopen the claim for entitlement to service connection for sleep apnea is being granted, any error related to the VCAA with respect to this issue is harmless. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009). 

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for sleep apnea in January 2006, finding that the Veteran did not have a clinical diagnosis of sleep apnea. The Veteran did not appeal this rating decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New evidence received subsequent to the January 2006 rating decision includes new VA treatment records. These treatment records show that the Veteran now has a clinical diagnosis of sleep apnea. The Board finds that the new evidence received since the January 2006 rating decision is material to reopen a claim of service connection for sleep apnea. 

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to VA benefits. This claim requires further development and will be remanded to the AOJ.


ORDER

The application to reopen a claim of entitlement to service connection for sleep apnea is granted and to this extent only the appeal is allowed.


REMAND

The Veteran has currently diagnosed sleep apnea and bilateral carpal tunnel syndrome. There is some evidence that the Veteran was treated for symptoms relating to his sleep and his elbows and wrists during service. VA medical examinations and opinions are necessary to resolve the questions of whether the Veteran's currently diagnosed sleep apnea and bilateral carpal tunnel syndrome are related to his active military service.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he has any further medical or non-medical evidence to submit that is not currently in VA's possession, regarding his claims of service connection for sleep apnea and bilateral carpal tunnel syndrome. Provide him with copies of authorization forms to obtain these records.

2. Request any private medical evidence identified by the Veteran, and associate any additional VA treatment records that are not currently associated with the Veteran's claims file.

3. Schedule the Veteran for a VA medical examination to determine the nature and etiology of his sleep apnea. The claims folder must be made available to and reviewed by the examiner.

The issue for the Board's resolution is whether the Veteran has sleep apnea that was caused by active service. 

While the entire claims folder must be reviewed, the examiner is directed to the following evidence:

*In September and December 2004, the Veteran complained of sleep problems while deployed.

*In December 2004 the assessment was obesity with possible obstructive sleep apnea.

*In January 2005 the Veteran was diagnosed with headaches with multifactorial causes to include sleep deprivation.

*At a VA medical examination in October 2005, the Veteran reported that he had sleep apnea. The Veteran was not provided a sleep study at that time but was diagnosed with insomnia. 

*During a hospital admission with VA in February 2006, no sleep apnea was reported or witnessed during the Veteran's stay.

*The Veteran's wife reported witnessing apnea at times, loud snoring, and sleepiness during the day.

*The Veteran had a polysomnogram in May 2006, but the results were not sufficient to diagnose obstructive sleep apnea. The Veteran was diagnosed with snoring.

*In April 2008, the Veteran reported daytime sleepiness and had gained weight. At that time the Veteran was diagnosed with obstructive sleep apnea. 

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and FULLY STATE THE FACTUAL BASIS UPON WHICH THE OPINION IS GIVEN:

The examiner is asked to determine whether the Veteran's sleep apnea had its onset during military service or is otherwise related to the Veteran's military service.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. Schedule the Veteran for a VA medical examination to determine the nature and etiology of his bilateral carpal tunnel syndrome. The claims folder must be made available to and reviewed by the examiner.

The issue for the Board's resolution is whether the Veteran has bilateral carpal tunnel syndrome that was caused by active service. 

While the entire claims folder must be reviewed, the examiner is directed to the following evidence:

*In February 2002, before his second period of active military service, the Veteran complained at a VAMC of numbness and tingling in his right arm that came and went.

*In July 2004, during active military service, the Veteran was treated for left sided tennis elbow.

*Also in July 2004, the Veteran complained of numbness and tingling in his left hand that came and went. No neurological assessment was noted.

*In his March 2005 post-deployment health assessment, the Veteran denied having numbness or tingling in his hands during deployment.

*A July 2005 treatment record for a right hand laceration did not show any sensory deficits.

*The Veteran's October 2005 VA medical examination noted complaints of numbness or tingling in the Veteran's hands after repetitive activities or when using his hands to grasp items, but no true radicular symptoms.

*In 2006 the Veteran was seen for numbness associated with left sided reversible ischemic neurologic deficit after stroke.

*In February 2008 the Veteran complained of numbness in both hands that impaired his grip.

*In March 2008 a VA medical examination showed negative Tinel's and Phalen's signs bilaterally. The Veteran was thought to have possible left upper extremity numbness related to migraines with more likely relation to musculoskeletal etiology.

*In April 2008 the Veteran complained of tingling in arms with migraines over the prior month. At that time the Veteran reported carpal tunnel syndrome based on outside EMG.

*In June 2009 the Veteran had negative bilateral Tinel's sign and positive Phalen's sign on the left wrist, negative on the right wrist. The EMG showed moderate right and mild-moderate left carpal tunnel syndrome.

*The Veteran had a release procedure on the right wrist in May 2010. 

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and FULLY STATE THE FACTUAL BASIS UPON WHICH THE OPINION IS GIVEN:

The examiner is asked to determine whether the Veteran's bilateral carpal tunnel syndrome had its onset during military service or is otherwise related to the Veteran's military service.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


